By the Court,
Watson, J.:
On motion to dismiss for defects in appeal papers, and on the further ground that none of the errors assigned in the notices of appeal appear from the transcript on file; LI eld,
1st. That only the first mentioned grounds of dismissal can be considered under the established practice of the court.
2d. That where no affidavits showing qualifications of sureties on the undertaking for appeal, were filed with it, a cross motion for leave to file a new undertaking, with such *52affidavits supplied, without alleging or showing any mistake excusing such omission in reference to the original undertaking, should not be granted. (Citing sec. 527, Civil Code and State v. McKinsmore, 8 Or., 207.)
Appeal dismissed.-